Citation Nr: 1739919	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by: Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Sister, Veteran's Brother-in-law


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1982 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a  February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case has been transferred and is now in the jurisdiction of the Atlanta, Georgia RO.

In May 2017, the Veteran had a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's file.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD and depression are a result of his time in active duty service.  The Veteran gave more details of his in-service stressor during his May 2017 hearing.  Specifically, the Veteran contends that while he was onboard the USS Milwaukee in October 1983, he was put on a helicopter during an attack in Beirut, Lebanon to support ground troops.  While on the helicopter, the Veteran contends he saw mass destruction and dead bodies.  

The Veteran was afforded an examination in January 2017.  The examiner stated the Veteran did not have a diagnosis of PTSD because his stressor did not meet the criteria for a PTSD diagnosis.  However, the examiner based the analysis on the fact that the Veteran stated his stressor was that "it was a stressful time, general quarters, just a constant threat."  A private physician diagnosed the Veteran with PTSD in June 2017.

The January 2017 examiner diagnosed the Veteran with depression.  On his June 1984 exit examination, the Veteran noted that he suffered from depression and excessive worry.

The Veteran's personnel records and service treatment records (STRs) confirm his service onboard the USS Milwaukee in October 1983.  The Veteran's military occupational specialty (MOS) was listed as seaman.

In February 2010, the Joint Services Records Research Center (JSRRC) confirmed through the Veteran's service record that he was serving aboard the USS Milwaukee from February 1983 to June 1984.  The JSRRC PTSD Coordinator confirmed that the US Naval Historical Society returned a summary of the events from the deck log covering all events during 1983.  There was no notation made regarding assisting ground troops during the attack on October 23, 1983.  The record also indicated that during this time, the USS Milwaukee was in PVST status - Haifa, Israel between October 23 and 24 1983 and then was underway from October 25 through 28 to Augusta Bay, Sicily.  The JSRRC stated that while the Veteran indicated physical participation by the crew of the USS Milwaukee in the attack in Lebanon, the ship's deck logs do not.  As the official evidence strongly disputed the veracity of the Veteran's statement, the Veteran's stressor was not conceded.

In May 2012, the JSRRC, after reviewing the deck logs from the USS Milwaukee, stated that the Veteran's stressor could not be corroborated. The deck logs from October 1 to October 31, 1983 showed that prior to the attack on October 23, 1983, the USS Milwaukee was en route from Beirut, Lebanon to Haifa, Israel.  Approximately three hours after the attack, the USS Milwaukee dispatched by helicopter medical supplies, a medical officer, and one named gunner's mate.  Seventeen minutes later, a second helicopter departed the ship with medical supplies, one named corpsman, and one named gunner's mate.  During that time, the USS Milwaukee continued to sail to Israel and arrived there approximately nine hours after the attack.  The deck logs did not indicate the Veteran leaving the ship as reported.

The Board notes that the information regarding whether the USS Milwaukee provided ground support for troops during the Beirut attack in October 1983 is somewhat conflicting.  None of the military records state the Veteran was on one of these transport helicopters.  However, the Board notes that the USS Milwaukee was off the shore of Lebanon in October 1983 and one JSRRC report notes that helicopters did leave the ship.  The Board also notes the Veteran has consistently stated he was in and around the helicopters that the May 2012 JSRRC coordinator described.  Additionally, the Veteran stated in his May 2017 hearing that it was a chaotic time.  The Veteran stated in his hearing that he was told to work the flight deck and was not told what was going on.  The Veteran stated that they would just grab a couple of the men on deck and put them on the helicopters.  The Veteran stated he would fly for a while and come back to switch out crews.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  The Board finds that the evidence of the Veteran's in-service stressor is at least in equipoise and will grant the benefit of the doubt to the Veteran and concede the Veteran's in-service stressor.

While the Veteran was previously afforded an examination for his PTSD, that examination did not take into account the Veteran's in-service stressor.  Additionally, the examiner did not take into account this in-service event when opining whether or not the Veteran's diagnosed depression is related to his military service.  Because of this, the Board finds that the January 2017 examination is inadequate and another examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his PTSD, depression, and any other psychiatric condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

If the examiner does not find that the Veteran has PTSD, s/he should reconcile such determination with the Veteran's private treatment record reflecting a diagnosis of PTSD. 

3.  For each currently diagnosed acquired psychiatric disorder to include  PTSD and depression, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

The examiner should specifically address the question as to which symptoms are attributable to the Veteran's PTSD and which are attributable to his depression.  If the examiner is unable to make this distinction, the examiner should note this in the report.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




